DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.	Applicant's election with traverse of Group III, claims 10-14 and  an Fc protein derivative added with a peptide (SEQ ID NO: 9)-DBCO adduct, as described in Example 6-3 (specification, pages 61-63), as a specific azide group-containing Fc protein derivative represented by the formula (4), in the reply filed on December 14, 2020 is acknowledged.  
Applicant argues that with respect to the Election of Species Requirement, Applicant makes no statement regarding the patentable distinctness of the Species, but notes that for restriction to be proper, there must be a patentable difference between the Species as claimed. MPEP §808.01(a). The burden is on the Examiner to provide reasons and/or examples to support any conclusion in regard to patentable distinction. MPEP §803.
Applicant argues that the outstanding Office Action simply states “[t]he species are independent or distinct because each of the species have mutually exclusive characteristics for each identified species” and “these species are not obvious variants of each other based on the current record.” It is respectfully submitted that without further information, the aforementioned findings are believed to lack grounds upon which it can be evaluated whether in fact the required distinctness and reasons for insisting on election are established. Accordingly, it is respectfully submitted that the Office has not carried its burden of proof to establish distinctness, and Applicant’s election of Species is for examination purposes only. Applicant respectfully requests that the Election of Species Requirement be withdrawn.

Applicant argues that the Office has characterized the relationship of Groups I and II/V as process of making and product made. Citing MPEP §806.05(f), the Office states “[i]n the instant case the azide group-containing Fc protein represented by formula (1)... could be chemically synthesized without phenylalanyl tRNA, aminoacyl tRNA synthetase, and leucyl/phenylalanyl tRNA transferase.” However, the Office has simply stated the conclusion, and there is no evidence of record to show that the products of Group I can in fact be synthesized as the Office has alleged. Accordingly, the Office has not met its burden under MPEP §806.05(f).
Applicant argues that the Office has characterized the relationship of Groups I and III/VI as related products. Citing MPEP §806.05(j), the Office states “[i]n the instant case, … the Fc derivative of Group I comprises an azide group linked to the Fc protein, the Fc derivative of Group III comprises a ring fused to a triazole not required by Groups I or VI, and the Fc protein of Group VI requires neither of said moieties of Groups I and III” and “the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants”. It is respectfully submitted that the Office has explained why the products of Groups I and III/VI are either “not capable of use together” or “can have a materially different design, mode of operation, function, or effect” as required under MPEP §806.05(j). Accordingly, the Office has not met its burden under MPEP §806.05(j).


Applicant argues that the Office states that Groups II and III are directed to unrelated product and process. Citing MPEP §802.01 and §806.06, the Office states “[i]n the instant case, the Fc protein derivative fused with a substance of interest represented by formula (4) of Group III cannot be used in, or made by, the process of making of Group II, which do not make or use a ring fused to triazole. However, there is no evidence of record to show that the product of Group III cannot be used in, or made by, the process of Group II. Accordingly, the Office has not met its burden under MPEP §802.01 and §806.06
Applicant argues that the Office has characterized the relationship of Groups II, IV, and V as related processes. Citing MPEP §806.05(j), the Office states “[i]n the instant case, the inventions as claimed are distinct in that they have different method steps and objectives”. However, the Office has not explained why those processes “are either not capable of use together or can have a materially different design, mode of operation, function, or effect”, “do not overlap in scope, i.e., are mutually exclusive”, and “are not obvious variants” as required under MPEP §806.05(j). Accordingly, the Office has not met its burden under MPEP §806.05(j).


Applicant argues that the Office has characterized the relationship of Groups III and IV/V as process of making and product made. Citing MPEP §806.05(f), the Office states “[i]n the instant case the Fc protein derivative of formula (4) could be made by the different processes as claimed or chemically synthesized without phenylalanyl tRNA, aminoacyl tRNA synthetase, and leucyl/phenylalanyl tRNA transferase.” However, the Office has simply stated the conclusion, and there is no evidence of record to show that the product of Group III can in fact be made by the processes as the Office has alleged. Accordingly, the Office has not met its burden under MPEP §806.05(f).
Applicant argues that the Office has characterized the relationship of Groups IV/V and Group VI as process of making and product made. Citing MPEP §806.05(f), the Office states “[i]n the instant case an Fc protein having a peptide linker containing 16 amino acid residues at/on the N-terminus can be made chemically without an azide or triazole group or produced recombinantly in cells.” However, the Office has simply stated the conclusion, and there is no evidence of record to show that the product of Group VI can in fact be made by the processes as the Office has alleged. Accordingly, the Office has not met its burden under MPEP §806.05(f).


If the search and examination of all the claims in an application can be made without serious burden, the Examiner must examine them on the merits, even though they include claims to independent or distinct inventions.
Applicant argues that there is no undue burden on the Office to search all claims, and requests that the Restriction Requirement be withdrawn.

Applicant’s arguments have been considered and have been found persuasive.  The restriction requirement of October 15, 2020 is hereby withdrawn. It is noted that once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
2. 	Claims 1-22 are pending and under consideration.
Priority
3.  	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
It is noted that the examiner has established a priority date of November 1, 2018 for claims 1-22 of the instant application because the priority of the instantly claimed invention is based on the prior filed applications PCT/JP2017/017013 and JP2016-092785 which are written Japanese.  The prior filed applications have not been translated and the Examiner is unable to determine the information in the document.
If applicant disagrees with any rejection set forth in this action based on examiner's establishment of a priority date of November 1, 2018 for claims 1-22 applicant is invited to submit a proper translation of the priority document(s) and to point to page and line where 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “at/on the N-terminus” or “at/on the C-terminus” in claims 1, 9, 10, 14, 15, 18, 19, 21 and 22 are indefinite because it is not clear if the claims are referring to “at” and “on” in the alternative, in combination, or if the term “at/on” has a distinct meaning from the single words “at” and “on”.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
1-4, 10-17, and 19-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirasawa and Taki (Peptide Science, Oct. 26-28, 2016 pp. 205-206, IDS).
Hirasawa and Taki teach bioconjugation of Exenatide-Cys to an Fc protein via Phe using a NEXT-A reaction and SPAAC reaction.
 Hirasawa and Taki teach using polypeptide spacers of 3, 7, 11, 12, and 15 amino acids in addition to the N-terminal lysine. 
Hirasawa and Taki teach in Table 1:

    PNG
    media_image1.png
    408
    673
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.	Claim 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirasawa and Taki (Peptide Science, Oct. 26-28, 2016 pp. 205-206, IDS), as applied to claims 1-4, 10-17, and 19-21 above, and further in view of Janeway CA Jr, Travers P, Walport M, et al. Immunobiology: The Immune System in Health and Disease. 5th ed. New York: Garland Science; 2001. Structural variation in immunoglobulin constant regions. Available from: https://www.ncbi.nlm.nih.gov/books/NBK27106/, “Janeway”.
Hirasawa and Taki teach as set forth above.

	Hirasawa and Taki do not specifically teach the type of Fc region used in the Exenatide- Fc conjugate.
	Janeway teaches that in humans IgG antibodies are divided into four subclasses IgG1, IgG2, IgG3 and IgG4, with IgG1 being the most abundant in serum.  See § 4-15.
	The currently claimed SEQ ID NO: 1 is human IgG1.  See Appendix 1. 
	It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Hirasawa and Taki and Janeway and use the Fc regions IgG1, IgG2, or IgG4 in the Exenatide- Fc conjugate of Hirasawa and Taki because Hirasawa and Taki that IgG1, IgG2, and IgG4 antibodies have long half-lives because of their Fc domains and Janeway teaches that IgG1, IgG2, and IgG4 antibodies are human antibodies.  Thus, one of skill in the art would have been motivated to use the Fc domain IgG1, IgG2, or IgG4 to increase the half-life of the Exenatide- Fc conjugate and reduce immune response to the Fc-conjugate when administered to humans. 
	7.	Claim 9, 18, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirasawa and Taki (Peptide Science, Oct. 26-28, 2016 pp. 205-206, IDS), as applied to claims 1-4, 10-17, and 19-21 above, and further in view of Ebisu et al. (ChemBioChem 2009 10: 2460-2464, IDS), “Ebisu”. 

	Ebisu teaches that the NEXT-A method comprises using leucyl/phenylalanyl-
tRNA protein transferase (L/F-transferase) with tRNA-aminoacylation, and engineered aminoacyl-tRNA synthetase (ARS) to modify the N-terminus of proteins with non-natural amino acids like azidophenylalanine.  See p. 2460-left column, p. 2463-Experimental Section and Figure 4.  
	Ebisu teaches using phenylalanyl tRNA (tRNAPhe) in the NEXT-A method.  See p. 2463-Experimental Section. 
	It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Hirasawa and Taki and Ebisu and perform the Fc-conjugation in the presence of phenylalanyl tRNA, aminoacyl tRNA synthetase, and leucyl/phenylalanyl tRNA transferase because Hirasawa and Taki teach the addition of the azidophenylalanine to the Fc protein with the Lys containing spacer with the NEXT-A method and Ebisu teaches that the NEXT-A method comprises using phenylalanyl tRNA, aminoacyl tRNA synthetase, and leucyl/phenylalanyl tRNA transferase for the linking of azidophenylalanine to the N-terminus of a peptide. 

8.	Claim 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0314711 A1 (Scheer et al. October 23, 2014), “Scheer”.
Scheer teaches IL-22 Fc fusion proteins. See abstract, ¶¶ 0018-0022 and Figure 3.
Scheer teaches that IL-22 and the Fc region are joined by a linker 10-16 amino acids 
Scheer teaches linkers of 16 amino acids in length with lysine at the N-terminus, e.g. SEQ ID NO: 39 and 65.   See ¶ 0022 and claims 23 and 25
	Scheer teaches that the linker connects the C-terminus of IL-22 to the N-terminus of the Fc region.  See ¶ 0130 and Fig. 3. 
	It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Scheer and insert the linkers SEQ ID NO: 39 or 65 in the IL-22 Fc fusion proteins to connect the C-terminus of IL-22 to the N-terminus of the Fc region because Scheer explicitly teaches using these linkers in the IL-22 Fc fusion proteins.  One would have been motivated to insert the linkers SEQ ID NO: 39 or 65 in the IL-22 Fc fusion proteins to optimize the function of the fusion proteins. 

Related Prior Art
9. 	US 2014/0051836 A1 (Thanos et al. Feb. 20, 2014, IDS) teaches inserting pAzido Methyl Phenylalanine in place of amino acids at various sites, including R355, in the Fc domain of a trastuzumab scFv Fc construct.  These constructs were then conjugated to DBCO-MMAF.  See Example 15 and Fig. 11.  However, Thanos et al. does not teach or suggest inserting pAzido Methyl Phenylalanine next to a lysine or arginine residue connected to an Fc protein or next to a peptide linker containing two or more amino acid residues having a lysine residue or an arginine residue at/on the N-terminus. 

Conclusion
	10.	Claims 1-22 are rejected.  No claims allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER J REDDIG/Primary Examiner, Art Unit 1642                                                                                                                                                                                                        



	SEQ ID NO: 1 alignment
RESULT 1
IGHG1_HUMAN
ID   IGHG1_HUMAN             Reviewed;         330 AA.
AC   P01857;
DT   21-JUL-1986, integrated into UniProtKB/Swiss-Prot.
DT   21-JUL-1986, sequence version 1.
DT   07-OCT-2020, entry version 218.
DE   RecName: Full=Immunoglobulin heavy constant gamma 1 {ECO:0000303|PubMed:11340299, ECO:0000303|Ref.11};
DE   AltName: Full=Ig gamma-1 chain C region {ECO:0000305};
DE   AltName: Full=Ig gamma-1 chain C region EU {ECO:0000305|PubMed:5489771, ECO:0000305|PubMed:5530842};
DE   AltName: Full=Ig gamma-1 chain C region KOL {ECO:0000305|PubMed:6884994};
DE   AltName: Full=Ig gamma-1 chain C region NIE {ECO:0000305|PubMed:826475};
GN   Name=IGHG1 {ECO:0000303|PubMed:11340299, ECO:0000303|Ref.11};
OS   Homo sapiens (Human).
OC   Eukaryota; Metazoa; Chordata; Craniata; Vertebrata; Euteleostomi; Mammalia;
OC   Eutheria; Euarchontoglires; Primates; Haplorrhini; Catarrhini; Hominidae;
OC   Homo.
OX   NCBI_TaxID=9606;
RN   [1]
RP   PROTEIN SEQUENCE.
RX   PubMed=826475;
RA   Ponstingl H., Hilschmann N.;
RT   "The rule of antibody structure. The primary structure of a monoclonal IgG1
RT   immunoglobulin (myeloma protein Nie). III. The chymotryptic peptides of the
RT   H-chain, alignment of the tryptic peptides and discussion of the complete
RT   structure.";
RL   Hoppe-Seyler's Z. Physiol. Chem. 357:1571-1604(1976).
RN   [2]
RP   NUCLEOTIDE SEQUENCE [GENOMIC DNA] (IMGT ALLELE IGHG1*01).
RX   PubMed=6811139; DOI=10.1016/0092-8674(82)90183-0;
RA   Takahashi N., Ueda S., Obata M., Nikaido T., Nakai S., Honjo T.;
RT   "Structure of human immunoglobulin gamma genes: implications for evolution
RT   of a gene family.";
RL   Cell 29:671-679(1982).
RN   [3]
RP   NUCLEOTIDE SEQUENCE [GENOMIC DNA].
RX   PubMed=6287432; DOI=10.1093/nar/10.13.4071;
RA   Ellison J.W., Berson B.J., Hood L.E.;
RT   "The nucleotide sequence of a human immunoglobulin C gamma1 gene.";
RL   Nucleic Acids Res. 10:4071-4079(1982).
RN   [4]
RP   PROTEIN SEQUENCE (IMGT ALLELE IGHG1*03), DISULFIDE BONDS, AND VARIANTS
RP   ARG-97; GLU-239 AND MET-241.
RX   PubMed=6884994;
RA   Schmidt W.E., Jung H.-D., Palm W., Hilschmann N.;
RT   "Three-dimensional structure determination of antibodies. Primary structure
RT   of crystallized monoclonal immunoglobulin IgG1 KOL, I.";
RL   Hoppe-Seyler's Z. Physiol. Chem. 364:713-747(1983).
RN   [5]
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA] (IMGT ALLELE IGHG1*05).
RX   PubMed=12508121; DOI=10.1038/nature01348;
RA   Heilig R., Eckenberg R., Petit J.-L., Fonknechten N., Da Silva C.,
RA   Cattolico L., Levy M., Barbe V., De Berardinis V., Ureta-Vidal A.,
RA   Pelletier E., Vico V., Anthouard V., Rowen L., Madan A., Qin S., Sun H.,
RA   Du H., Pepin K., Artiguenave F., Robert C., Cruaud C., Bruels T.,
RA   Jaillon O., Friedlander L., Samson G., Brottier P., Cure S., Segurens B.,

RA   Dickhoff R., Dors M., Dubois I., Friedman C., Gouyvenoux M., James R.,
RA   Madan A., Mairey-Estrada B., Mangenot S., Martins N., Menard M., Oztas S.,
RA   Ratcliffe A., Shaffer T., Trask B., Vacherie B., Bellemere C., Belser C.,
RA   Besnard-Gonnet M., Bartol-Mavel D., Boutard M., Briez-Silla S.,
RA   Combette S., Dufosse-Laurent V., Ferron C., Lechaplais C., Louesse C.,
RA   Muselet D., Magdelenat G., Pateau E., Petit E., Sirvain-Trukniewicz P.,
RA   Trybou A., Vega-Czarny N., Bataille E., Bluet E., Bordelais I., Dubois M.,
RA   Dumont C., Guerin T., Haffray S., Hammadi R., Muanga J., Pellouin V.,
RA   Robert D., Wunderle E., Gauguet G., Roy A., Sainte-Marthe L., Verdier J.,
RA   Verdier-Discala C., Hillier L.W., Fulton L., McPherson J., Matsuda F.,
RA   Wilson R., Scarpelli C., Gyapay G., Wincker P., Saurin W., Quetier F.,
RA   Waterston R., Hood L., Weissenbach J.;
RT   "The DNA sequence and analysis of human chromosome 14.";
RL   Nature 421:601-607(2003).
RN   [6]
RP   PROTEIN SEQUENCE OF 1-135 (IMGT ALLELE IGHG1*03), AND VARIANT ARG-97.
RX   PubMed=5489771; DOI=10.1021/bi00818a008;
RA   Cunningham B.A., Rutishauser U., Gall W.E., Gottlieb P.D., Waxdal M.J.,
RA   Edelman G.M.;
RT   "The covalent structure of a human gamma G-immunoglobulin. VII. Amino acid
RT   sequence of heavy-chain cyanogen bromide fragments H1-H4.";
RL   Biochemistry 9:3161-3170(1970).
RN   [7]
RP   PROTEIN SEQUENCE OF 136-329 (IMGT ALLELE IGHG1*03), AND VARIANTS GLU-239
RP   AND MET-241.
RX   PubMed=5530842; DOI=10.1021/bi00818a009;
RA   Rutishauser U., Cunningham B.A., Bennett C., Konigsberg W.H., Edelman G.M.;
RT   "The covalent structure of a human gamma G-immunoglobulin. 8. Amino acid
RT   sequence of heavy-chain cyanogen bromide fragments H5-H7.";
RL   Biochemistry 9:3171-3181(1970).
RN   [8]
RP   DISULFIDE BONDS.
RX   PubMed=4923144; DOI=10.1021/bi00818a011;
RA   Gall W.E., Edelman G.M.;
RT   "The covalent structure of a human gamma G-immunoglobulin. X. Intrachain
RT   disulfide bonds.";
RL   Biochemistry 9:3188-3196(1970).
RN   [9]
RP   DISULFIDE BONDS.
RX   PubMed=1002129;
RA   Dreker L., Schwarz J., Reichel W., Hilschmann N.;
RT   "Rule of antibody structure. The primary structure of a monoclonal IgG1
RT   immunoglobulin (myeloma protein Nie), I: purification and characterization
RT   of the protein, the L- and H-chains, the cyanogen bromide cleavage
RT   products, and the disulfide bridges.";
RL   Hoppe-Seyler's Z. Physiol. Chem. 357:1515-1540(1976).
RN   [10]
RP   NOMENCLATURE.
RX   PubMed=11340299; DOI=10.1159/000049189;
RA   Lefranc M.P.;
RT   "Nomenclature of the human immunoglobulin heavy (IGH) genes.";
RL   Exp. Clin. Immunogenet. 18:100-116(2001).
RN   [11]
RP   NOMENCLATURE.
RA   Lefranc M.P., Lefranc G.;
RT   "The Immunoglobulin FactsBook.";
RL   (In) Lefranc M.P., Lefranc G. (eds.);
RL   The Immunoglobulin FactsBook., pp.1-458, Academic Press, London. (2001).
RN   [12]
RP   REVIEW ON SOMATIC HYPERMUTATION.
RX   PubMed=17576170; DOI=10.1146/annurev.genet.41.110306.130340;
RA   Teng G., Papavasiliou F.N.;

RL   Annu. Rev. Genet. 41:107-120(2007).
RN   [13]
RP   GLYCOSYLATION AT ASN-180.
RX   PubMed=19358553; DOI=10.1021/ac900231w;
RA   Thaysen-Andersen M., Mysling S., Hojrup P.;
RT   "Site-specific glycoprofiling of N-linked glycopeptides using MALDI-TOF MS:
RT   strong correlation between signal strength and glycoform quantities.";
RL   Anal. Chem. 81:3933-3943(2009).
RN   [14]
RP   GLYCOSYLATION [LARGE SCALE ANALYSIS] AT ASN-180.
RC   TISSUE=Liver;
RX   PubMed=19159218; DOI=10.1021/pr8008012;
RA   Chen R., Jiang X., Sun D., Han G., Wang F., Ye M., Wang L., Zou H.;
RT   "Glycoproteomics analysis of human liver tissue by combination of multiple
RT   enzyme digestion and hydrazide chemistry.";
RL   J. Proteome Res. 8:651-661(2009).
RN   [15]
RP   GLYCOSYLATION AT ASN-180.
RX   PubMed=19139490; DOI=10.1074/mcp.m800504-mcp200;
RA   Jia W., Lu Z., Fu Y., Wang H.P., Wang L.H., Chi H., Yuan Z.F., Zheng Z.B.,
RA   Song L.N., Han H.H., Liang Y.M., Wang J.L., Cai Y., Zhang Y.K., Deng Y.L.,
RA   Ying W.T., He S.M., Qian X.H.;
RT   "A strategy for precise and large scale identification of core fucosylated
RT   glycoproteins.";
RL   Mol. Cell. Proteomics 8:913-923(2009).
RN   [16]
RP   REVIEW ON IMMUNOGLOBULINS.
RX   PubMed=20176268; DOI=10.1016/j.jaci.2009.09.046;
RA   Schroeder H.W. Jr., Cavacini L.;
RT   "Structure and function of immunoglobulins.";
RL   J. Allergy Clin. Immunol. 125:S41-S52(2010).
RN   [17]
RP   IDENTIFICATION BY MASS SPECTROMETRY [LARGE SCALE ANALYSIS].
RX   PubMed=21269460; DOI=10.1186/1752-0509-5-17;
RA   Burkard T.R., Planyavsky M., Kaupe I., Breitwieser F.P., Buerckstuemmer T.,
RA   Bennett K.L., Superti-Furga G., Colinge J.;
RT   "Initial characterization of the human central proteome.";
RL   BMC Syst. Biol. 5:17-17(2011).
RN   [18]
RP   REVIEW ON FUNCTION.
RX   PubMed=22158414; DOI=10.1038/nri3128;
RA   McHeyzer-Williams M., Okitsu S., Wang N., McHeyzer-Williams L.;
RT   "Molecular programming of B cell memory.";
RL   Nat. Rev. Immunol. 12:24-34(2012).
RN   [19]
RP   IDENTIFICATION BY MASS SPECTROMETRY [LARGE SCALE ANALYSIS].
RC   TISSUE=Liver;
RX   PubMed=24275569; DOI=10.1016/j.jprot.2013.11.014;
RA   Bian Y., Song C., Cheng K., Dong M., Wang F., Huang J., Sun D., Wang L.,
RA   Ye M., Zou H.;
RT   "An enzyme assisted RP-RPLC approach for in-depth analysis of human liver
RT   phosphoproteome.";
RL   J. Proteomics 96:253-262(2014).
RN   [20]
RP   IDENTIFICATION BY MASS SPECTROMETRY [LARGE SCALE ANALYSIS].
RX   PubMed=25944712; DOI=10.1002/pmic.201400617;
RA   Vaca Jacome A.S., Rabilloud T., Schaeffer-Reiss C., Rompais M., Ayoub D.,
RA   Lane L., Bairoch A., Van Dorsselaer A., Carapito C.;
RT   "N-terminome analysis of the human mitochondrial proteome.";
RL   Proteomics 15:2519-2524(2015).
RN   [21]
RP   X-RAY CRYSTALLOGRAPHY (2.9 ANGSTROMS).

RA   Deisenhofer J.;
RT   "Crystallographic refinement and atomic models of a human Fc fragment and
RT   its complex with fragment B of protein A from Staphylococcus aureus at
RT   2.9- and 2.8-A resolution.";
RL   Biochemistry 20:2361-2370(1981).
RN   [22]
RP   INVOLVEMENT IN MULTIPLE MYELOMA.
RX   PubMed=8943038; DOI=10.1073/pnas.93.24.13931;
RA   Bergsagel P.L., Chesi M., Nardini E., Brents L.A., Kirby S.L., Kuehl W.M.;
RT   "Promiscuous translocations into immunoglobulin heavy chain switch regions
RT   in multiple myeloma.";
RL   Proc. Natl. Acad. Sci. U.S.A. 93:13931-13936(1996).
RN   [23]
RP   INVOLVEMENT IN MULTIPLE MYELOMA.
RX   PubMed=11972529; DOI=10.1046/j.1365-2141.2002.03438.x;
RA   Harrison C.J., Mazzullo H., Ross F.M., Cheung K.L., Gerrard G.,
RA   Harewood L., Mehta A., Lachmann H.J., Hawkins P.N., Orchard K.H.;
RT   "Translocations of 14q32 and deletions of 13q14 are common chromosomal
RT   abnormalities in systemic amyloidosis.";

  Query Match             100.0%;  Score 1204;  DB 1;  Length 330;
  Best Local Similarity   100.0%;  
  Matches  222;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVH 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        109 CPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVH 168

Qy         61 NAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPRE 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        169 NAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPRE 228

Qy        121 PQVYTLPPSRDELTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFF 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        229 PQVYTLPPSRDELTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFF 288

Qy        181 LYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPGK 222
              ||||||||||||||||||||||||||||||||||||||||||
Db        289 LYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPGK 330